Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the communication filed of July 12, 2019. Claims filed July 12, 2019 have been acknowledged. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, 19-20, is/are rejected under 35 U.S.C. 102(a)(1) and (b)(2) as being anticipated by GM Global Technology Operations LLC, Barkan et al. (Pub. No. US 2019/0377062 A1, hereinafter referred to as Barkan).

As per claim 1 and 11, Barkan discloses a system and method for estimating a range and a velocity of an object, the system comprising: 
a receiver configured to detect a return signal including reflections of a radar signal transmitted by a transmitter, the radar signal including a series of transmitted pulses emitted over a time frame, the return signal including a series of successive return pulses, each return pulse corresponding to a transmitted pulse and associated with a respective time interval in the time frame. (See ¶0013 - In another exemplary embodiment, a system to detect a target with a radar system of a vehicle includes two or more transmit elements to transmit two or more chirps, in turn. Each chirp is a continuous wave liner frequency modulated waveform. The system also includes two or more receive elements to receive reflections generated by each of the two or more chirps from each of the two or more transmit elements, and a processor to process the reflections based on a Doppler sampling frequency corresponding with a period of each of the two or more chirps to determine velocity of each detected target relative to the vehicle.)

Barkan discloses and a processing device configured to perform: for each return pulse, applying a first Fourier transform to the return pulse to transform the return pulse into a range spectrum and calculate a range intensity value for each of a plurality of range hypotheses associated with the respective time interval. (See ¶0039 - FIG. 3 is a process flow of a method of resolving Doppler ambiguity using digital MPRFs according to one or more embodiments. At block 310, obtaining reflections includes obtaining the reflection received at each receive element based on a transmission from each transmit element. At block 320, performing a range FFT is on a per-chirp basis. The range FFT provides an indication of the energy distribution across ranges detectable by the radar at each receive element 115 based on transmission by each of the transmit elements 113. The result of the range FFT is a range-chirp map 410 (FIG. 4) for the combination of each receive element 115 with each transmit element 113 with each element of each range-chirp map 410 being associated with a range bin and a chirp index, referred to as slow time.)

Barkan discloses calculating a range variation for each of a plurality of hypothesized Doppler frequency values. (See ¶0033 - Doppler ambiguity can affect the estimate of the direction of arrival (DOA) of the target to the vehicle. This is because Doppler estimation indicates the speed that is used to correct for phase accumulated during time differences resulting from a time divisional multiplexing access (TDMA) scheme, which creates orthogonality in time. This correction precedes joint processing on the phase across MIMO elements to estimate DOA. A prior approach to resolving Doppler ambiguity 

Barkan discloses for each hypothesized Doppler frequency value, applying a second Fourier transform to the series of return pulses based on the range intensity values and the range variation. (See ¶0045 - Along the other branch shown in FIG. 3, the processes include performing a second Doppler FFT at block 370. The second Doppler FFT is also referred to as a fast Doppler FFT. Specifically, an FFT is performed across the chirp indexes associated with all transmit elements 113 per range bin (e.g., a full strip 450) to obtain velocity per range in a range-Doppler map 510. Thus, for each receive element 115, there is only one range-Doppler map 510. This is in contrast to the result of the slow FFT (at block 330) which is a range-Doppler map 510 for each receive element 115 and each transmit element 113. Obtaining a sum, at block 380, refers to summing the range-Doppler maps 510 for all the receive elements 115.)

Barkan discloses outputting range and Doppler frequency data including a range-Doppler intensity value for each range hypothesis and hypothesized Doppler frequency. (See ¶0048 - These range and relative velocity combinations associated with targets 140 are examined in the range-Doppler map 510 obtained from block 380. If the target 140 relative velocity indicated by the range-Doppler map 510 obtained from block 380 is also in hypothesis category Ho, then the relative velocity determined according to the processing at block 340 is determined to be unambiguous relative velocity of the target 140. On the other hand, if the relative velocity indicated by the range-Doppler map 510 obtained from block 380 (for the same target 140) is in one of the other hypothesis categories H, H_1, then the relative velocity indicated by the range-Doppler map 510 obtained from block 340 is determined to be ambiguous, and the relative velocity is instead determined based on the range-Doppler map 510 obtained from block 380. The complete set of outputs that are ultimately obtained from the processes shown in FIG. 3 are range, Doppler, azimuth, elevation, and amplitude for each detected target 140.

Barkan discloses and estimating a range and a velocity of the object based on the range-Doppler intensity values, wherein estimating the range and the velocity includes selecting one or more range-Doppler intensity values associated with a reflection from the object, each of the selected one or more range-Doppler intensity values corresponding to a range of the object and a Doppler frequency value associated with a velocity of the object. (See ¶0002 - Pulse-Doppler and modulated max.)

As per claim 2 and 12, Barkan discloses the system and method of claim 1 and 11, wherein the first Fourier transform and the second Fourier transform are applied by fast Fourier transform (FFT) algorithms. (See ¶0014 - In addition to one or more of the features described herein, the processor performs a range fast Fourier transform (FFT) to obtain a range-chirp map as a matrix of FFT results for each range bin and each chirp for every combination of the two or more transmit elements and the two or more receive elements.)

As per claim 3 and 13, Barkan discloses the system of claim 1 and 11, wherein applying the first Fourier transform includes generating a two-dimensional matrix including a plurality of matrix elements, the matrix having a first dimension defined by a plurality of time elements representing each time interval, and a second dimension defined by the plurality of range hypotheses, each matrix element having a range intensity value. (See ¶0013 - In another exemplary embodiment, a system to detect a target with a radar system of a vehicle includes two or more transmit elements to transmit two or more chirps, in turn. Each chirp is a continuous wave liner frequency modulated waveform. The system also includes two or more receive elements to receive reflections generated by each of the two or more chirps from each of the two or more transmit elements, and a processor to process the reflections based on a Doppler sampling frequency corresponding with a period of each of the two or more chirps to determine velocity of each detected target relative to the vehicle.)

As per claim 4 and 14, Barkan discloses the system and method of claim 3 and 13, wherein the second Fourier transform is performed on a series of range intensity values, the series of range intensity values selected from range hypotheses based on the range variation. (See ¶0013 - In another exemplary embodiment, a system to detect a target with a radar system of a vehicle includes two or more transmit elements to transmit two or more chirps, in turn. Each chirp is a continuous wave liner frequency modulated waveform. The system also includes two or more receive elements to receive 

As per claim 5 and 15, Barkan discloses the system and method of claim 4 and 14, wherein the range variation (R(t)) is calculated based on the following equation: 
    PNG
    media_image1.png
    39
    78
    media_image1.png
    Greyscale
 wherein, fd is a hypothesized Doppler frequency, f, is a carrier frequency of the transmitted pulses, t is time and c is the speed of light. (See ¶0034 - Embodiments of the systems and methods detailed herein relate to creating MPRFs without changing the waveform. That is, the MPRFs are digitally generated on the receive side rather than by changing transmitted signals. Specifically, a continuous wave linear frequency modulation (CW-LFM) waveform is used and Doppler ambiguity is resolved based on signal processing of the received reflections rather than by changes to the transmitted waveforms. A Doppler fast Fourier Transform (FFT) is performed for each receive element across transmit elements instead of on a per-transmit element basis. That is, a period of a chirp T, the pulse repetition interval, is also the period of a Doppler sample TSD. Because the period T, is reduced from the duration between pulse trains to the duration of each pulse, the corresponding Doppler sampling frequency fsD is increased (i.e., Doppler sample TsD is decreased) and Doppler ambiguity is reduced by a factor of the number of transmit elements.)

As per claim 6 and 16, Barkan discloses the system and method of claim 5 and 15, wherein each return pulse corresponds to a transmitted pulse time interval index (n), and applying the first Fourier transform includes calculating a vector of range intensity values at each time element, each intensity value in the vector corresponding to a respective range hypothesis. (See ¶0034 - Embodiments of the systems and methods detailed herein relate to creating MPRFs without changing the waveform. That is, the MPRFs are digitally generated on the receive side rather than by changing transmitted signals. Specifically, a continuous wave linear frequency modulation (CW-LFM) waveform is used and Doppler ambiguity is resolved based on signal processing of the received reflections rather than by changes to the transmitted waveforms. A Doppler fast Fourier Transform (FFT) is performed for each receive element across transmit elements instead of on a per-transmit element basis. That is, a period of a chirp T, the pulse repetition interval, is also the period of a Doppler sample TSD. Because the period T, is reduced from the duration between pulse trains to the duration sD is increased (i.e., Doppler sample TsD is decreased) and Doppler ambiguity is reduced by a factor of the number of transmit elements.)

As per claim 9 and 19, Barkan in view of Melzer discloses the system and method of claim 8, Mezler does not disclose wherein selecting the one or more range- Doppler intensity values includes comparing each output value to a selected threshold, and identifying the output value as a reflection from the object based on the output value being greater than or equal to the threshold.

Barkan further discloses wherein selecting the one or more range- Doppler intensity values includes comparing each output value to a selected threshold, and identifying the output value as a reflection from the object based on the output value being greater than or equal to the threshold. (See ¶ [0042] - performing detection refers to a set of processes to identify one or more targets 140. Each of the range-Doppler maps 510 associated with a combination of a receive element 115 and a transmit element 113 are summed such that a single range-Doppler map 510 is obtained for all combinations of receive elements 115 and transmit elements 113. A threshold is applied to the single range- Doppler map 510 to ascertain the range bin and Doppler combinations that are associated with energy levels that exceed the threshold. These combinations indicate the range and relative speed of detected targets 140. At block 350, performing Doppler correction refers to a known process of removing the phase accumulation due to target movement.)

As per claim 10 and 20, Barkan discloses the system and method of claim 1, wherein the processing device is further configured to estimate a direction of the object by applying beamforming to the range-Doppler intensity values from multiple antennas to estimate an azimuth and elevation angle of the object. (See ¶ [0044-0045] - At block 360, performing beamforming refers to performing a known process of estimating the angle to the target 140 from the center of the array of transmit elements 113. This is also referred to as the DOA. The process involves obtaining a vector of complex scalars by multiplying the vector of received signals by a matrix of radar array responses received at each receive element 115 for each transmit element 113 transmission, for each angle of arrival of interest of a target reflection. An absolute of the vector is taken and a maximum is selected per detected target 140. The angle corresponding to the maximum represents the azimuth and elevation angles to a given detected target 140. Along the other branch shown in FIG. 3, the processes include performing a second Doppler FFT at block 370. The second Doppler FFT is also referred to as a fast Doppler FFT. Specifically, an FFT is performed across the chirp indexes associated with all transmit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GM Global Technology Operations LLC, Barkan et al. (Pub. No. US 2019/0377062 A1, hereinafter referred to as Barkan), in view of Infineon Technologies AG, Melzer et al. (Pub. No. US 2019/0242972 A1; hereinafter referred to as Melzer).


As per claim 7 and 17, Barkan in view of Melzer discloses the system and method of claim 6 and 16, Barkan does not disclose wherein applying the second Fourier transform includes calculating the range-Doppler intensity value y(r, fd) as a function of range (r) and Doppler frequency (fd) for each hypothesized Doppler frequency, wherein the calculating is performed based on the following equation:  
    PNG
    media_image2.png
    20
    164
    media_image2.png
    Greyscale
wherein T is a time interval between transmitted pulses, n is the transmitted pulse time interval index, x, is a vector of range intensity values for an n-the transmitted pulse, N is a number of the time interval indexes, r is an initial range hypothesis, j is an imaginary unit, and xn(r + R(nT,)) is an element having an intensity value at a range defined by (r + R(nT,)), wherein R(nT,) is the range variation calculated for the hypothesized Doppler frequency at the time interval index n.

Melzer further discloses wherein applying the second Fourier transform includes calculating the range-Doppler intensity value y(r, fd) as a function of range (r) and Doppler frequency (fd) for each hypothesized Doppler frequency, wherein the calculating is performed based on the following equation: 
    PNG
    media_image2.png
    20
    164
    media_image2.png
    Greyscale
wherein T is a time interval between transmitted pulses, n is the transmitted pulse time interval index, x, is a vector of range intensity values for an n-the transmitted pulse, N is a number of the time interval indexes, r is an initial range hypothesis, j is an imaginary unit, and xn(r + R(nT,)) is an element having an intensity value at a range defined by (r + R(nT,)), wherein R(nT,) is the range variation calculated for the hypothesized Doppler frequency at the time interval index n. (See ¶0044 - In a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]. Each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target. In In other words, the FFT is applied to the range map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]. A radar echo from a target will result in a peak appearing in a specific position of the Range/Doppler Map X[n, m]. The line number n e [0, ..., N-1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m e [0, ..., M-1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information. In the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a = 0, 1, ... A-1, A denoting the number of RX antennas). The A Range/Doppler Maps Xa[n, m] may be stacked to a three- dimensional array, sometimes referred to as "radar data cube". It is understood that the parameters N and M may be equal but, in general, will be different.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barkan to include wherein applying the second Fourier transform includes calculating the range-Doppler intensity value y(r, fd) as a function of range (r) and Doppler frequency (fd) for each hypothesized Doppler frequency, wherein the calculating is performed based on the following equation: 
    PNG
    media_image2.png
    20
    164
    media_image2.png
    Greyscale
wherein T is a time interval between transmitted pulses, n is the transmitted pulse time interval index, x, is a vector of range intensity values for an n-the transmitted pulse, N is a number of the time interval indexes, r is an initial range hypothesis, j is an imaginary unit, and xn(r + R(nT,)) is an element having an intensity value at a range defined by (r + R(nT,)), wherein R(nT,) is the range variation calculated for the hypothesized Doppler frequency at the time interval index n taught in Melzer in order to a more precise information of the velocity and more accurate the information of the range the second Fourier transform Is performed.

As per claim 8 and 18, Barkan in view of Melzer discloses the system and method of claim 1 and 11, Barkan does not disclose wherein the range and Doppler frequency data includes a two-dimensional range-Doppler frequency spectrum having an output value calculated via the second Fourier transform for each of a plurality of Doppler frequencies and ranges.

Melzer discloses wherein the range and Doppler frequency data includes a two-dimensional range-Doppler frequency spectrum having an output value calculated via the second Fourier transform for each of a plurality of Doppler frequencies and ranges. (See ¶0044 - In a second stage, a second FFT (usually referred to as Doppler FFT) is applied to each one of the N lines of the range map R[n, m]. Each line includes the M spectral values of the M chirps for a specific frequency bin, wherein each frequency bin corresponds to a specific range/distance of a radar target. In In other words, the FFT is applied to the range map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m]. A radar echo from a target will result in a peak appearing in a specific position of the Range/Doppler Map X[n, m]. The line number n e [0, ..., N-1] in which the peak appears represents the frequency bin, and the respective frequency value can be converted into range information, e.g. according to eqn. (1). The column number m e [0, ..., M-1] in which the peak appears represents the Doppler frequency (frequency shift due to the Doppler effect) that can be converted into velocity information. In the case of more than one RX antenna, a Range/Doppler Map Xa[n, m] may be calculated for each antenna, wherein a denotes the index of the respective RX antenna (a = 0, 1, ... A-1, A denoting the number of RX antennas). The A Range/Doppler Maps Xa[n, m] may be stacked to a three- dimensional array, sometimes referred to as "radar data cube". It is understood that the parameters N and M may be equal but, in general, will be 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Barkan to include wherein the range and Doppler frequency data includes a two-dimensional range-Doppler frequency spectrum having an output value calculated via the second Fourier transform for each of a plurality of Doppler frequencies and ranges taught in Melzer in order to obtain a more precise information of the velocity and more accurate the information of the range the two-dimensional range-Doppler frequency spectrum was included.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Infineon Technologies AG, Santra et al. (Pub. No. US 2020/0116850 A1), Delphi Technologies, Inc., Arage et al. (Pub. No. US 2016/0377711 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBEL M RODRIGUEZ-BENITEZ whose telephone number is (571)272-3752.  The examiner can normally be reached on Monday-Friday 8:00--5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.M.R./               Examiner, Art Unit 3648              

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648